—Appeal by the defen*527dant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered October 27,1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since no objection was raised at trial, the defendant’s claims with respect to the court’s charge are unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). In any event, the charge, when read as a whole, conveyed the proper legal principles to the jurors (see, People v Robinson, 159 AD2d 598).
The court’s denial of the defendant’s CPL 330.30 motion was proper (see, People v Latella, 112 AD2d 321). Thompson, J. P., Copertino, Hart and Goldstein, JJ., concur.